t c memo united_states tax_court christopher holden and karen a holden petitioners v commissioner of internal revenue respondent docket no filed date in p-h operated a medical practice through his wholly owned s_corporation s on its federal_income_tax return s reported income and claimed deductions for various expenses s reported a net_loss for the year which flowed through to ps’ tax_return r contends that ps received but failed to report additional income from s’s business and that ps failed to substantiate many of the expenses underlying s’s claimed deductions held ps established by a preponderance_of_the_evidence that some of the alleged unreported income consisted of nontaxable loan proceeds but the balance constitutes taxable_income held further ps adequately substantiated some but not all of the expenses for which s claimed deductions r properly disallowed deductions for the expenses that ps have not adequately substantiated held further ps are liable for the sec_6662 accuracy- related penalty walter d channels for petitioners jenny r casey and david j warner for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 accuracy- related penalty after the filing of a stipulation of facts second stipulation of facts and stipulation of settled issues the facts of which are agreed to by the concurrently with our consideration of dr holden’s tax_year his and tax years were before another judge of this court who issued an opinion as to those tax years in holden v commissioner tcmemo_2015_83 the two cases feature some common characters and issues but they were tried separately and have distinct evidentiary records we apply the law and render our opinion on the basis of the testimony and documentary_evidence in the record of this case unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar in the stipulation of settled issues respondent conceded that petitioners were entitled to deduct a dollar_figure net_operating_loss carryforward petitioners conceded that they received but failed to report a dollar_figure taxable refund of california income_tax and petitioners conceded respondent’s elimination of the income and expenses they had reported on schedule c profit or loss from business as well as respondent’s transfer of the amounts of those original items to continued parties and incorporated herein by this reference the issues remaining for decision are whether petitioners received but failed to report dollar_figure of taxable_income from christopher holden’s wholly owned s_corporation christopher holden md inc chmd for whether and if so to what extent petitioners may deduct dollar_figure of passthrough loss from chmd comprising the following expenses allegedly paid_by chmd during dollar_figure of salaries and or wages dollar_figure of equipment rental expenses dollar_figure of interest_expenses dollar_figure of depreciation dollar_figure of supplies expenses dollar_figure of office expenses dollar_figure of dues and subscriptions expenses dollar_figure of contract labor expenses and dollar_figure of auto and truck expenses and continued christopher holden md inc ’s form_1120s u s income_tax return for an s_corporation and ultimately to petitioners’ schedule e supplemental income and loss in the stipulation of facts respondent conceded some or all of the disallowed deductions for various categories of reported expenses thus narrowing the deduction amounts at issue here notwithstanding petitioners’ concession concerning their california income_tax refund in the stipulation of settled issues respondent conceded this issue in his opening brief in his answering brief respondent avers that the parties will reconcile their contrary concessions in the rule computation whether petitioners are liable for the sec_6662 accuracy-related_penalty findings of fact4 petitioners christopher and karen holden lived in california when they filed their petition they filed a joint federal_income_tax return for but were divorced in august of that year christopher holden is a doctor with a family practice specializing in geriatric medicine karen holden teaches high school i chmd during dr holden operated his medical practice entirely through his wholly owned s_corporation chmd at the beginning of chmd had two offices one in orange california orange office and the other in anaheim california anaheim office the orange office predated the anaheim office which opened in in addition to seeing patients at these two offices dr holden typically spent his mornings visiting nonambulatory patients at board and care facilities skilled nursing facilities assisted living facilities and chapman hospital he sometimes returned to these rounds in the late afternoon or early the court created several schedules summarizing and synthesizing evidence in the record to aid its analysis of that evidence we have attached those schedules as appendices to this opinion evening after seeing patients at his offices in dr holden had no business activities or material source_of_income other than his medical practice a office staff at the beginning of chmd employed about people some of whom were independent contractors john rhondo who has worked as a business consultant since primarily for medical practices served as chmd’s practice manager during in that capacity he oversaw the practice and sought to improve its profitability and efficiency jane garcia provided management services to chmd as an independent_contractor from date through approximately date when providing services to chmd she generally shared an office with dr holden at chmd’s orange office ms garcia’s duties consisted of paying bills managing the two offices and their staffs and maintaining chmd’s books using quickbooks software because ms garcia often drove back and forth between the two offices and also to other locations for projects necessary for the business as part of her fee compensation dr holden sometimes wrote separate checks to her in the amount of her monthly car payments drs depinder mann and edward m andujar each of whom also had his or her own separate medical corporation worked for chmd as contractors and saw patients at its anaheim office nurse practitioner donna do and office manager ninpapha niangnouansy also worked at the anaheim office jennifer m rivera worked as a medical assistant at the orange office during chmd made payments to drs mann and andujar ms do ms niangnouansy and ms rivera as compensation_for their services b office administration chmd relied on a payroll processing company automatic data processing adp to prepare its payroll checks for each pay_period ms garcia would telephone adp to report the hours worked by each employee and independent_contractor on chmd’s payroll adp would then prepare and deliver the payroll checks to chmd to be signed by either dr holden or ms garcia and then disbursed to the staff ms garcia kept chmd’s books she entered bills into quickbooks as payables upon receipt updated the entries to reflect payment when she wrote checks or made online payments and maintained hard copy records with annotations in vendor-specific folders ms garcia classified chmd’s expenses within various available quickbooks categories an unrelated company would review chmd’s books quarterly and would sometimes suggest that certain expenses be reclassified ms garcia would discuss these suggestions with dr holden and make adjustments if appropriate chmd maintained only one bank account during a checking account at bank of america bofa account dr holden maintained a separate personal account at cal national usbank ms garcia and dr holden were both signers on the bofa account and ms garcia sometimes paid bills from the account through an online billpay feature rather than by writing out checks also during chmd maintained or established business_credit card accounts with advanta bank corp advanta american express and platinum plus c office equipment during in addition to medical_care chmd provided cosmetology services these services which included injections laser therapies for skin blemishes and cancer biopsies and a skin-tightening treatment known as thermage required specialized equipment chmd leased most of the equipment in the anaheim office including the thermage machine aculight laser hyperbaric chamber infrared sauna and puroflow chmd had purchased other equipment in the anaheim office including the x-ray machine similarly chmd had purchased the x-ray machine at the orange office and owned its scales stethoscopes echoscopes autoclave for sterilization and surgical instruments chmd also leased nonmedical equipment such as its copy machines and the equipment associated with its security system chmd leased its rented equipment from a variety of vendors these vendors included lfg mbf leasing hpsc ifc credit corp great america banc of america leasing compare business systems inc protection one and ge healthcare financial services ge these companies billed chmd usually monthly and ms garcia paid the bills on their stated due dates when she received bills from leasing companies ms garcia would enter them in quickbooks on or about date chmd and two lessors key equipment finance inc key and marlin leasing marlin entered into agreements labeled as leases purported leases the purported leases covered identical sets of equipment including computer and printer servers software equipment for a local area network and laptop computers each purported lease identified the vendor for these items as medsoft solutions inc medsoft marlin purchased from great america is alternately identified on canceled checks bank statements and chmd’s profit and loss statement p l as great america great america leasing great america leasing corp greatamerica leasing corp and great american leasing corp similarly banc of america leasing sometimes appears as bank of america medsoft the items covered by its purported lease at chmd’s request chmd used the equipment acquired from key at its orange office and the equipment acquired from marlin at its anaheim office each purported lease provided for an initial lump-sum payment followed by equal monthly payments the marlin agreement was by its terms irrevocable and the agreement with key unconditionally mandated that chmd pay all amounts due thereunder pursuant to the purported leases chmd made the following payments each consisting of a base lease charge and in some instances taxes and fees to marlin and key petitioners obtained the purported lease with marlin and related documents from marlin via subpoena the documents include a payment history report that reflects receipt of payments from chmd during and indicates that the check amounts included various taxes and fees in addition to the base monthly charge ms garcia recorded interest and finance_charges associated with expenses under separate quickbooks categories and chmd’s p l reflects that she recorded taxes and other fees paid to marlin leasing under separate quickbooks categories we have omitted payments for which the report indicates chmd’s checks were returned as unpayable the purported lease with key specifies monthly payments of dollar_figure and we have identified payments in this amount one in each month other than february on chmd’s bank statements for most of the payments the statements simply list a check number but in two instances they identify key as the payee pay date payment form cash direct debit check check check check direct debit direct debit check direct debit check check check check check check check check check check check total_payment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number amount allocable to base lease payee charge dollar_figure marlin big_number key1 big_number marlin big_number marlin big_number key big_number key big_number marlin big_number key big_number marlin big_number key big_number marlin big_number key big_number marlin big_number key big_number marlin big_number key big_number marlin big_number key big_number key big_number marlin big_number marlin check big_number big_number key chmd’s bank statements identify the payee of some direct debit payments to key as leasing services des under the agreement with marlin unless chmd exercised its purchase option it was obliged to maintain the equipment in good operating order and to return the equipment at the end of the lease_term in good working condition and it would be liable to marlin for any damage beyond ordinary wear_and_tear the agreement also required chmd to pay any and all taxes due on the equipment to insure it and to bear all repair and maintenance_costs for it in addition the agreement expressly reserved all tax benefits associated with the equipment to marlin unless chmd received at the outset an option to purchase the equipment at the end of the term for dollar_figure the agreement did grant chmd the option to buy at term-end but for dollar_figure rather than dollar_figure the marlin agreement expressly stated that it was a true lease and not a conditional sale the agreement with key obliged chmd to purchase the equipment at the end of the lease_term for dollar_figure during the term chmd was required to pay any and all taxes due on the equipment and to insure it the key agreement further recited that the parties intended it to be a true lease or a time-sale of goods for which a cash price was offered to lessee chmd’s certified_public_accountant ashley hallsman who as of had prepared chmd’s tax returns for at least five years determined which equipment items would be depreciated without guidance from or consultation with dr holden d office finances chmd earned_income from the medical and cosmetology services it provided to patients many of whom were covered by health insurance from which chmd would receive postappointment payment as of chmd received most of its income from one insurance provider medicare in or around date medicare had ceased making payments to dr holden because of a dispute dr holden and medicare ultimately resolved the dispute and medicare released funds owed to dr holden in date in date medicare suspended payments to chmd resuming only after several months for at least some portion of medicare made no payments to chmd during this time chmd’s expenses remained constant but its receipts declined by roughly half after its medicare payments halted chmd struggled to meet its expenses and payroll and so sought to borrow from all available sources at dr holden’s direction ms garcia obtained loans for chmd from loan companies and credit card companies at interest rates up to approximately mr rhondo introduced ms garcia to peter lee a financial expert who specialized in finding financing from banks mortgage companies and leasing companies as well as hard money medware group inc medware which specialized in medical software hardware and leasing was among the companies from which chmd obtained funds during this period of financial difficulty as part of her management duties ms garcia completed application paperwork for a loan from medware on chmd’s behalf chmd provided no services and sold no products to medware during chmd received payments totaling dollar_figure from medware during medware advances check no check date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number deposit date post date big_number big_number big_number big_number big_number big_number big_number big_number the payee on each of these checks was christopher holden medware required no collateral and chmd made no principal or interest payments to medware medware went out of business at some point after according to the online records of the california secretary of state medware group inc was incorporated as a california corporation on date and at some point before the date of this opinion its corporate powers were suspended by the franchise tax board california’s income_tax agency we take judicial_notice of these adjudicative facts pursuant to fed r evid b see 778_fsupp2d_80 n d d c taking judicial_notice of corporate resolutions available through the maryland department of assessments and taxation’s web site 736_fsupp2d_1257 c d cal taking judicial_notice of inter alia the delaware secretary of state’s certificate of authentication for a certificate of incorporation and a certificate of conversion from a corporation to an llc 633_fsupp2d_599 n n d ill taking judicial_notice of a corporation filing for columbia college chicago on the illinois secretary of state’s web site ms garcia also lent money to chmd on several occasions to facilitate dr holden’s acquisition of the anaheim office she lent him dollar_figure at least dollar_figure of which was delivered in date in date she delivered another dollar_figure on date ms garcia lent chmd dollar_figure to cover medication and practice expenses and she lent another dollar_figure on april ms garcia did not charge interest on her date loans which were repaid over the course of but she did charge interest on the loans she made in chmd paid interest to various lenders credit card companies and leasing companies during in some cases ms garcia wrote checks to cover interest only with no payment toward principal chmd closed its anaheim office in date because of its financial difficulties on date dr holden filed for personal bankruptcy mr rhondo assisted dr holden in preparing the paperwork for his bankruptcy filing the creditors schedule dr holden filed with the bankruptcy court does not list medware among dr holden’s creditors e office floods from through the time of trial chmd rented its orange office from tci properties inc tci a property management company owned by william griffith who also owns the building in which the orange office is located the orange office experienced water leaks on several occasions during that time including in and on or around date a pipe burst after heavy rains causing severe damage that took a year to fully repair chmd hired leonel miguez a construction contractor to repair damaged drywall and flooring mr miguez brought in francisco alatriste an electrician to perform electrical work related to the repairs chmd made various payments totaling dollar_figure to one or the other of these men in date tci the landlord also engaged contractor b b general construction services inc b b to perform work at the premises after the flood two years later on or around date heavy rains again caused a pipe to break at the orange office over a weekend unlike the flood the leak affected the area of the orange office where medical records computers billing records records of chmd’s debts dr holden’s books and dr holden’s and ms garcia’s desks were located because following the creditors meeting dr holden’s bankruptcy trustee had asked to review five years’ worth of documentation related to chmd’s business mr rhondo had gathered all of the relevant documents and hard drives and placed them in a designated area against a wall of dr holden’s office in or around october or date and before the date flood in an unfortunate twist of fate the pipe broke directly above these records drenching and thus mostly destroying them chmd’s regular cleaning crew bagged up the sodden paperwork and carried it out of the building after both the and floods chmd filed claims with its property insurer it received dollar_figure in and dollar_figure in under its policy chmd included the dollar_figure received in as income on its form_1120s ii tax returns and audit petitioners filed a joint form_1040 u s individual_income_tax_return for the taxable_year they reported income from chmd on schedules c and e but the parties have stipulated that petitioners should have reported this income only on schedule e on schedule c they reported gross_income of dollar_figure and total expenses of dollar_figure on schedule e they reported a dollar_figure net nonpassive loss from chmd chmd filed form_1120s for the taxable_year it reported dollar_figure of total income and claimed dollar_figure of total deductions for a net_loss of dollar_figure chmd claimed deductions for inter alia the following expenses expense salaries and wages rents interest depreciation other deductions supplies office dues and subscriptions contract labor auto and truck amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number although chmd’s quickbooks file was maintained on the accrual_method of accounting it reported its income for tax purposes in accordance with the cash_method_of_accounting respondent assigned revenue_agent beth stroud ra stroud to examine chmd’s return in the course of her examination ra stroud never gained access to chmd’s books_and_records she conducted a bank_deposits analysis of chmd’s bofa account and determined that dollar_figure had been deposited into that account during from this amount she debited dollar_figure of nontaxable deposits respondent also determined that dollar_figure of deposits into dr holden’s personal bank account were taxable_income of chmd from these numbers respondent computed chmd’s total income as dollar_figure or dollar_figure more than chmd reported on its return on date respondent mailed petitioners a notice_of_deficiency for the taxable_year determining a deficiency in tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure as is relevant here that determination rested upon a positive adjustment of dollar_figure to petitioners’ reported passthrough loss from chmd made on the basis of ra stroud’s examination that adjustment arose in turn from ra stroud’s increase of chmd’s gross_receipts or sales and her disallowance of nearly all of chmd’s claimed deductions for interest depreciation and other business_expenses petitioners timely petitioned this court for redetermination of the deficiency and penalty on date their case was tried on date opinion the commissioner’s determination of a taxpayer’s tax_liability is generally presumed correct and the taxpayer bears the burden of proving the determination improper rule a 290_us_111 this rule generally governs the nonpenalty issues in this case i unreported income respondent contends that chmd received but failed to report income of dollar_figure for the tax_year in their answering brief petitioners concede that they failed to report dollar_figure of deposits into dr holden’s personal bank account that should have been deposited into chmd’s bofa account reducing the amount at issue to dollar_figure petitioners contend that of that amount dollar_figure consisted of nontaxable loans from medware and dollar_figure consisted of nontaxable loans from ms garcia they make no argument and presented no evidence concerning the dollar_figure balance so we will treat this amount as conceded thus the parties dispute whether chmd received but failed to report dollar_figure of income for because of the difficulty inherent in proving a negative where the commissioner determines that a taxpayer received unreported income he must on brief respondent computes this amount as dollar_figure this computation ignores chmd’s reporting of dollar_figure of other income on its form_1120s and contradicts paragraph sec_15 and sec_24 of the parties’ stipulation of facts we will rely on the stipulated numbers absent obvious computation errors also in their answering brief petitioners contend that their conceded receipt of a dollar_figure state_income_tax refund should be set off against the amount of unreported income in dispute the notice_of_deficiency however makes clear that respondent determined this dollar_figure increase to petitioners’ income separately from his determination of a dollar_figure increase in their income attributable to his adjustment of chmd’s return the state_income_tax refund and chmd’s net_income are separate issues and petitioners’ concession as to the former will not affect the latter offer some substantive evidence showing that the taxpayer received income from the charged activity before he may rely upon the presumption of correctness 596_f2d_358 9th cir rev’g 67_tc_672 if the commissioner provides a minimal factual foundation for his determination the burden_of_proof shifts to the taxpayer 116_f3d_1309 9th cir accord 92_tc_661 at this second stage the taxpayer must endeavor to rebut the presumption in favor of the commissioner’s determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 774_f2d_932 9th cir a respondent’s evidentiary foundation the commissioner may employ any reasonable method to reconstruct a taxpayer’s income and thereby lay the requisite evidentiary foundation see petzoldt v commissioner t c pincite see also palmer f 3d pincite method need only be rationally based for example t he use of the bank this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff’d 445_f2d_985 10th cir when they filed their petition petitioners lived in california a state within the jurisdiction of the court_of_appeals for the ninth circuit so we will follow decisions of that court see sec_7482 deposit_method for computing unreported income has long been sanctioned by the courts 102_tc_632 see also weimerskirch v commissioner f 2d pincite listing the taxpayer’s bank_deposits as one means by which the commissioner could have attempted to substantiate the charge of unreported income the method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income clayton v commissioner t c pincite although the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge b ank deposits are prima facie evidence of income id pincite ra stroud employed the bank_deposits method to reconstruct chmd’s income she computed total deposits into the bofa account and to the extent of her knowledge eliminated all nontaxable deposits she followed the procedure we sanctioned in clayton and petitioners do not dispute her computations as petitioners do not contend otherwise we therefore conclude that respondent has established a minimal evidentiary foundation for his determination of unreported income see weimerskirch v commissioner f 2d pincite b petitioners’ evidentiary riposte petitioners offered evidence concerning two groups of allegedly nontaxable deposits dollar_figure received from medware and dollar_figure received from ms garcia respondent has not disputed that during chmd underwent serious financial difficulties that dr holden sought financing from multiple sources to keep the business afloat or that chmd received and deposited into its bofa account dollar_figure from medware at issue is whether the medware advances represent taxable_income or the proceeds of a nontaxable loan as for the funds from ms garcia respondent introduced the evidence of these advances but on brief objects that supporting facts are not in evidence we analyze the two sets of alleged loans separately medware for tax purposes a loan is ‘an agreement either expressed or implied whereby one person advances money to the other and the other agrees to repay it upon such terms as to time and rate of interest or without interest as the parties may agree ’ 305_f2d_610 9th cir quoting nat’l bank of paulding v fid cas co 131_fsupp_121 s d ohio rev’g 33_tc_572 and rev’g 33_tc_720 whether an advance constitutes a loan is a question of fact 54_tc_905 in determining whether a payment constitutes a loan we examine the transaction as a whole 204_f3d_1228 9th cir aff’g tcmemo_1998_121 75_tcm_2065 the conventional test is to ask whether when the funds were advanced the parties actually intended repayment however courts have considered a number of other factors as relevant in assessing whether a transaction is a true loan such as whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayments was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the parties conducted themselves as if the transaction were a loan id no one factor is necessarily determinative and the factors considered do not constitute an exclusive list 135_tc_26 aff’d 691_f3d_1315 11th cir we may quickly dispose_of three of these factors the record contains no evidence that chmd and medware ever executed any written instrument embodying a loan agreement medware imposed an interest charge deferred or otherwise on its advances to chmd or chmd and medware established any fixed repayment schedule we recognize that loan documents between chmd and medware if they existed may have been destroyed in the or the flood at the orange office but a loss of original records due to circumstances beyond a taxpayer’s control merely entitles the taxpayer to establish facts with other credible_evidence it does not shift the burden or proof which remains with the taxpayer see 71_tc_1120 petitioners failed to carry that burden with respect to these three factors so they weigh against finding a loan although the record does contain evidence relevant to the next two factors neither weighs in petitioners’ favor medware required no collateral and chmd never made any principal interest or other_payments to medware continuing with the sixth factor when medware advanced funds to chmd chmd was in dire financial straits but its situation was not hopeless medware wrote checks to chmd totaling dollar_figure on date at that time payments from chmd’s principal source_of_income medicare had been frozen for several months yet medicare had once before stopped payments and then resumed them moreover dr holden’s bankruptcy schedule reveals that chase issued him a credit card in date evidence that an arm’s-length lender did not consider him wholly uncreditworthy at that time chmd received additional funds from medware in may and date it is unclear from the record whether these funds were disbursed pursuant to the same loan arrangement as the funds disbursed in january nevertheless soon after receiving them in date chmd closed its anaheim office given that the orange office had been profitable closure of the anaheim office enhanced the prospect of a turnaround further bolstering this prospect medicare had resumed its payments to chmd in the first half of we conclude that the sixth factor weighs slightly in favor of finding a loan the seventh factor the parties’ conduct with respect to the advances is ambiguous on one hand medware the purported lender required chmd to complete a loan application a formality consistent with commercial lending practices on the other hand medware disbursed an irregular amount of funds in irregular tranches at irregular intervals which was not consistent with conventional lending practices oddly of the medware checks totaling dollar_figure that chmd deposited during none had a face value greater than dollar_figure and several had face values just below that amount as for chmd ms garcia testified generally that she entered loans on chmd’s books as loans and that she had entered the medware advances on chmd’s general ledger the advances do not appear in the income section of chmd’s p l but petitioners did not introduce its general ledger or balance_sheet we thus cannot verify whether and if so how chmd recorded the advances from medware on its books we do know however that dr holden did not list medware as a creditor in his bankruptcy schedules filed in in sum five factors weigh against finding a loan one weighs in favor and one is ambiguous these factors are simply analytical aids not essential elements see welch v commissioner f 3d pincite the ultimate question which is a factual one is whether the parties intended a loan when the funds were advanced see id to prevail on this issue petitioners needed to establish by a preponderance_of_the_evidence that such was the parties’ intent while disputed fact issues as to which parties have produced credible_evidence are rarely so close that burden_of_proof matters we are not convinced medware did require a loan application and we typically address this question in cases in which the commissioner has proposed an alternative characterization for the alleged loan see eg 135_tc_26 stock sale proceeds aff’d 691_f3d_1315 11th cir kaider v commissioner tcmemo_2011_174 slip op pincite services compensation teymourian v commissioner tcmemo_2005_232 90_tcm_352 constructive dividends respondent has proffered no alternative characterization here perhaps because the record suggests no plausible alternative explanation for the medware advances for instance petitioners offered testimony and we have found as a fact that chmd provided no services and sold no products to medware during dr holden explained that he had never met anyone at medware which tends to rule out a gift petitioners’ witnesses testified unequivocally that the medware advances were loans but neither ms garcia nor dr holden nor mr rhondo could recall any terms of the alleged loan further the manner in which the funds were advanced and the utter absence of evidence that medware ever expected or sought repayment strongly suggest that no genuine loan was intended although we may not know the reason for the medware advances the paucity of records makes it impossible to separate the possible wheat from the definite chaff in the transfers of funds at issue here see welch v commissioner t c m cch pincite9 taking into account confusion contradictions and other anomalies in the facts including the unusual business habits of the purported lender in concluding that the taxpayer had not established that disputed advances were loans petitioners have failed to establish that the medware advances were nontaxable loans and we will sustain respondent’s determination that these advances were taxable_income to chmd ms garcia on cross-examination ms garcia testified that chmd had paid her interest on a loan during respondent then introduced into evidence a declaration dated date and signed by ms garcia under penalty of perjury in which she describes making loans to chmd in april and date and in date ms garcia declared that she had lent dollar_figure on april and dollar_figure on date respondent concedes that ms garcia made these loans but objects that petitioners have not shown that the lent funds were deposited into the bofa account with respect to the april loan although we found ms garcia’s testimony credible and believe that she made the loan we can find no evidence that the funds were ever deposited into chmd’s bank account consequently the amount of the april loan cannot be applied to reduce the amount of unreported deposits treated as income in respondent’s bank_deposits analysis with respect to the april loan however chmd’s bank statement reflects a dollar_figure deposit from american express des on that day ms garcia’s declaration does not reveal the means by which she made the april loan but it is plausible that she transferred dollar_figure to chmd from an american express credit card in any event we find the exact coincidence between the amounts of the april deposit and loan persuasive when coupled with ms garcia’s testimony petitioners have established that chmd received and deposited a dollar_figure nontaxable loan from ms garcia on date in sum we conclude that chmd’s total income for was dollar_figure computed as follows source total deposits into bofa account nontaxable deposits conceded by respondent nontaxable deposit of date loan from ms garcia taxable deposits into dr holden’s personal account total income of chmd amount dollar_figure big_number big_number big_number _________ big_number consequently chmd received but failed to report dollar_figure of income for ii disallowed deductions deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any claimed deduction rule a 503_us_79 a taxpayer must identify each deduction available show that he or she has met all requirements therefor and keep books_or_records that substantiate the expenses underlying the deduction sec_6001 62_tc_834 if a taxpayer’s records are lost or destroyed because of circumstances beyond his control the taxpayer may instead substantiate the expenses with other credible_evidence see malinowski v commissioner t c pincite5 under 39_f2d_540 2d cir if a taxpayer claims a deduction but cannot fully substantiate the expense underlying the deduction the court may generally approximate the allowable_amount bearing heavily against the taxpayer whose inexactitude is of his own making the court must have some basis upon which to make its estimate however or else the allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 a business_expenses sec_162 permits a taxpayer to deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business to qualify as an allowable deduction under section a an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 an expense satisfies the second element only if it is directly connected with or pertaining to the taxpayer’s trade_or_business sec a income_tax regs an expense qualifies as necessary if it is appropriate and helpful to the taxpayer’s business welch v helvering u s pincite and as ordinary if the underlying transaction is a common or frequent occurrence in the type of business involved see 308_us_488 a taxpayer must establish these essential elements with credible_evidence see sec_1_6001-1 income_tax regs while business_expenses are generally deductible personal_living_and_family_expenses are typically nondeductible see sec_262 a business_expense claimed as a deduction must be incurred primarily for business rather than personal reasons see 72_tc_433 where an expense exhibits both personal and business characteristics the test requires a weighing and balancing of all the facts bearing in mind the precedence of sec_262 which denies deductions for personal expenses over sec_162 which allows deductions for business_expenses 66_tc_515 citing costs of commuting and ordinary clothing as examples of expenses helpful and necessary to an individual’s employment that are essentially personal and hence nondeductible aff’d per curiam 591_f2d_1273 9th cir we apply the foregoing rules to each category of disputed business_expenses in turn salaries and wages of chmd’s claimed dollar_figure salaries and wages deduction dollar_figure remains in dispute disputed salaries the disputed salaries exclude wages chmd paid to employees for which it prepared forms w-2 wage and tax statement and also remuneration paid to ms garcia that she reported on her form_1040 chmd prepared no forms w-2 and filed no forms 1099-misc miscellaneous income with respect to any portion of the disputed salaries petitioners claim that chmd paid dollar_figure of salaries and wages to five individuals to whom it did not issue either forms w-2 or forms 1099-misc sec_162 authorizes a deduction for salaries or other compensation_for_personal_services actually rendered to be deductible compensation must be reasonable and purely for services sec_1_162-7 income_tax regs accord 503_f2d_359 9th cir aff’g tcmemo_1971_200 petitioners produced copies of canceled checks all cashed during establishing total payments of dollar_figure consisting of dollar_figure paid to dr mann dollar_figure paid to dr andujar dollar_figure paid to ms do and dollar_figure paid to ms niangnouansy salary checks ms garcia identified drs mann and andujar as physicians who saw patients at chmd’s anaheim office ms do as a nurse practitioner who worked at the anaheim office and ms niangnouansy as an office manager at the anaheim office she further recognized the salary checks as payroll checks prepared by adp ms garcia explained that the salary checks represented payment for services as employees or independent contractors petitioners’ exhibit 18-p claims to substantiate dollar_figure but it double- counted check no payable to ms niangnouansy in the amount of dollar_figure which appears twice within the exhibit petitioners also included check no payable to jennifer m rivera in the amount of dollar_figure although the check was not cashed until date it was issued on date for a cash_method taxpayer such as chmd where a check is issued in one tax_year but presented and honored in a subsequent tax_year f or federal tax purposes the subsequent payment of the check relates back to the date of delivery see 70_tc_52 hence the check to ms rivera was deductible only for its tax_year of issue not for chmd’s p l includes a salaries wages account and a few checks payable to drs mann and andujar and ms do are listed there most of the salaries wages account entries on the p l do not include specific check numbers and payees but from their notations and periodicity we conclude that these entries reflect aggregated payroll expenses as computed by adp the dates on the canceled checks petitioners produced correspond to the dates on which chmd accrued these payroll expenses respondent contends that the foregoing evidence does not adequately substantiate any portion of the disputed salaries because petitioners provided no written evidence of the services provided none of the named individuals testified and ms garcia did not provide enough detail in her testimony concerning the specific services rendered by these five individuals chmd did not issue forms w-2 or forms 1099-misc to any of the named individuals and although ms garcia testified that drs mann and andujar had their own professional corporations the salary checks were made payable to and endorsed by them personally beginning with respondent’s first contention ms garcia credibly testified to the roles drs mann and andujar ms do ms niangnouansy and ms rivera played in chmd’s practice she noted for example that dr mann provided family medicine services to our patients in the anaheim office respondent demands greater detail about these services but for most anyone who has ever visited a doctor’s office medical services are privileged and private moreover family medicine is hardly a mysterious and esoteric subspecialty demanding further elucidation respondent points to no authority and we know of none that requires the service provider’s own testimony or particular forms of written documentation for substantiation of compensation expenses ms garcia’s specific uncontroverted testimony and the canceled checks clearly suffice if respondent desired the doctors’ testimony he was free to subpoena either or both of them much easier for respondent than for petitioners because of the rules regarding payment of travel and fee expenses and to call them that chmd failed to issue forms w-2 or 1099-misc to these five individuals does not mean that it did not pay them for services although the absence of tax forms could indicate that the payments were for purposes other than services compensation ms garcia identified the salary checks as payroll checks prepared by adp consistent with that testimony the salary checks were periodically issued and the other canceled checks in the record have four-digit numbers whereas the salary checks have three-digit numbers ms garcia testified that along with handling chmd’s payroll adp produced and issued forms w-2 on chmd’s behalf that adp issued payroll checks to these five individuals but may not have issued them forms w-2 or 1099-misc does not establish that the payroll checks were in fact payments for something else rather these facts indicate that adp either erred or was erroneously advised that chmd would issue forms 1099-misc chmd may not have issued or caused to be issued by adp these forms as the code would have obliged it to do sec_6721 prescribes a monetary penalty for neglecting that obligation not disallowance of a deduction for the payment that should have been reported in any event we need not speculate about why tax forms were apparently not issued because issuance of such forms is not a prerequisite to the deduction of salaries and wages respondent’s third and final contention similarly misses the mark that drs mann and andujar had their own corporations does not mean that they always worked exclusively for their corporations or received payments for their services in their corporate names indeed respondent alleges that certain checks made out to dr holden and deposited into his personal account should have been payable to chmd additionally the parties stipulated that dr holden was erroneously issued forms 1099-misc under his personal social_security_number rather than chmd’s employer_identification_number plainly it is not impossible or even all that unusual for a physician with a professional_corporation to receive payments for services rendered in his or her own name sec_6041 and the regulations thereunder require every person engaged in a trade_or_business to prepare and file form_1096 annual summary and transmittal of u s information returns or form 1099-misc for each person to whom it pays in the course of its trade_or_business services compensation of at least dollar_figure during the taxable_year unless it issues that person a form_w-2 sec_1_6041-1 a income_tax regs ms garcia credibly testified after reviewing the salary checks that the salary checks all represented compensation_for services considering their periodicity and the nature of the services being compensated the payments are reasonable in amount petitioners have adequately substantiated dollar_figure of ordinary and necessary expenses for salaries and wages of chmd’s staff and we hereby redetermine respondent’s determination to that extent as for the dollar_figure balance of the disputed salaries with respect to which petitioners have offered no evidence or argument except for faulty evidence relating to dollar_figure of that amount we will sustain respondent’s determination equipment rental of chmd’s claimed dollar_figure rental_expense_deduction dollar_figure remains in dispute petitioners attribute this amount entirely to equipment rental expenses ms garcia and dr holden both testified that chmd rented numerous items of equipment used in the operation of dr holden’s medical practice these items ranged from specialized medical equipment such as the thermage machine to mundane office equipment such as copy machines ms garcia identified lfg mbf leasing hpsc ifc credit corp great america banc of america leasing compare business systems inc protection one and ge collectively leasing companies as companies from which chmd had leased equipment used in its business during petitioners offered bank statements and canceled checks documenting payments chmd made during to each of the leasing companies in comparing chmd’s bank statements against its p l we have identified additional payments chmd made to the leasing companies during ms garcia could not recall which specific equipment chmd rented from each leasing company with the exception of protection one from which chmd leased dvr security cameras and recorders for both offices annotations on the p l indicate that chmd rented inter alia its copy machines from banc of america leasing its thermage machine omni light and hyperbaric chamber from ge security equipment from protection one and telephone-related items from great america in total the record contains evidence of payments to the leasing companies totaling dollar_figure in some instances a bank statement or canceled check establishes that a payment was made to hpsc but the p l lists the payee as ge because the dollar amounts and dates correlate with one another we consider this discrepancy unimportant also in numerous instances the total_payment amount included taxes finance_charges insurance charges and or charges for associated services all of which ms garcia tracked in separate categories of the p l because chmd claimed an equipment rental_expense_deduction equal to the total expenses recorded in the equipment rental category on its p l we have omitted taxes finance_charges and other ancillary items in computing total substantiated equipment rental expenses respondent deems the foregoing evidence insufficient because ms garcia was unable to specifically identify which items chmd rented from each leasing company petitioners produced no lease agreements with any of the leasing companies the p l lists no equipment rental expenses for marlin or key chmd made no lease payments to either marlin or key during the tax_year and neither ms garcia nor dr holden specifically mentioned marlin or key with respect to respondent’s first two contentions the court finds it unremarkable that ms garcia was unable to associate each specific leased item with its respective lessor six years after the tax_year at issue and four years after she ceased working for chmd she and dr holden adequately identified the leased equipment and ms garcia adequately identified the lessors to the extent that evidence linking each payment to the specific equipment to which it applied is necessary chmd’s p l provides it furthermore petitioners credibly explained why they could not produce written contracts between chmd and each of the leasing companies many of chmd’s records and in particular those dr holden’s creditors schedule filed with the bankruptcy court likewise links many of the leasing companies with the specific equipment leased from them for example the schedule reflects that chmd leased two laser machines a neurometrix machine a hyperbaric chamber and a sauna from ge and credit card machines from mbf leasing relating to creditors such as the leasing companies were destroyed in an unfortunate and drenching turn of fate in between ms garcia’s testimony and the ample documentary_evidence we think petitioners have amply reconstructed this evidence see malinowski v commissioner t c pincite- we need not address respondent’s last three contentions because as described infra part ii c we conclude that the purported leases with marlin and key were in fact conditional sales contracts so payments chmd made to marlin and key must be analyzed accordingly petitioners have established that chmd paid dollar_figure of equipment rental expenses during the items rented ranging from specialized medical equipment to typical office equipment were directly connected with and appropriate and helpful to chmd’s operation of two medical offices that also provided cosmetology services it is common if not customary for a professional office to lease rather than purchase specialized equipment copy machines and computer systems and the sheer number of leasing companies from which chmd rented equipment demonstrates the existence of a robust market for such services the equipment rental expenses were therefore ordinary as well as necessary we hold that petitioners have established with credible_evidence all essential elements under sec_162 see commissioner v lincoln sav loan ass’n u s pincite sec_1_6001-1 income_tax regs and the court will redetermine respondent’s disallowance of chmd’s equipment rental deductions to the extent of an additional dollar_figure deduction supplies of chmd’s claimed dollar_figure supplies expense deduction dollar_figure remains in dispute this amount represents the sum of three expenses that respondent contends chmd was not entitled to deduct date quickbooks subcategory payee date pharmaceuticals american express date medical american express pharmaceuticals american express date amount dollar_figure big_number big_number these expense items appear in chmd’s p l the p l indicates that check nos and were used to make the payments but of these only one is shown in the bank statements as having cleared that check no was used for the march payment which cleared chmd’s account on date but the amount of this check is only dollar_figure not dollar_figure there is no identifiable evidence that the other two checks nos and ever cleared the bank otherwise petitioners offered no testimony or documentary_evidence to substantiate that these expenses were actually incurred and paid or to explain the discrepancies and no evidence of the alleged expenditures’ purposes there is insufficient evidence here to warrant application of the cohan_rule see vanicek v commissioner t c pincite we will consequently sustain respondent’s disallowance of dollar_figure of chmd’s claimed supplies expense deduction office of chmd’s claimed dollar_figure office expense deduction dollar_figure remains in dispute this amount represents the sum of two expenses that respondent contends chmd was not entitled to deduct quickbooks subcategory date payee date office expense platinum plus date office expense bank of america visa amount dollar_figure big_number these expense items appear in chmd’s p l petitioners introduced no evidence- -other than the notation in the p l that check no was used to make the payment--to establish that the january expense was actually incurred and paid or if so for what purpose there is no evidence in the bank statements that this check ever cleared chmd’s bank statement reflects that check no which the p l indicates was used to make the february payment cleared chmd’s account on date curiously the amount of that check as cashed was only dollar_figure not dollar_figure suggesting that chmd may have accrued the full amount of a credit card statement but made only a dollar_figure payment in any event petitioners have not established that the remaining dollar_figure of expenses was in fact incurred and paid nor provided evidence of a business reason for any amount of the february expense we will sustain respondent’s disallowance of dollar_figure of chmd’s office expense deduction dues and subscriptions of chmd’s claimed dollar_figure dues and subscriptions expense deduction dollar_figure remains in dispute this amount represents the sum of five expenses that respondent contends chmd was not entitled to deduct disputed dues date payee amount date date date date date advanta advanta advanta advanta advanta dollar_figure big_number big_number big_number chmd’s p l lists checks numbers for these five items and canceled checks as well as its bank statements reflect that these checks did clear chmd’s account however the evidence suggests that chmd accrued the full amounts of expenses charged to the advanta card as reflected on its monthly statements but made only partial payments toward the balance owed check no which the p l associates with the two march expenses totaling dollar_figure had a face_amount of only dollar_figure similarly check no which the p l links to the dollar_figure september expense had a face_amount of only dollar_figure and check no which the p l associates with the two october expenses totaling dollar_figure had a face_amount of only dollar_figure because chmd computed its income for tax purposes on the cash_method it was entitled to deduct only expenses actually paid see sec_1_446-1 income_tax regs nevertheless by charging expenses to the advanta card chmd actually paid those expenses using funds borrowed from advanta and so would be entitled to deduct them in full see 55_tc_753 relying on granan respondent objects that even if the disputed dues were deductible expenses they would have been deductible when charged to the advanta card not when payments were made toward the balance owed on the advanta card in granan the taxpayer had borrowed funds to pay medical expenses and then claimed deductions for those expenses when in a subsequent tax_year he made payments on the loan id applying the general_rule that when a deductible payment is made with borrowed money the deduction is not postponed until the years in which the borrowed money is repaid we held that the taxpayer was not entitled to the claimed deductions in the subsequent year id pincite chmd accrued expenses for and made payments toward advanta card bills during but similarly to the taxpayer in granan it claimed deductions for for the payments to advanta rather than for the underlying expenses therefore respondent contends they must establish that the underlying expenses were actually paid in and hence deductible for the tax_year at issue although the record does not disclose precisely when chmd incurred the underlying obligations or when it charged those obligations to the advanta card the dates on which chmd accrued the payments to advanta establish general timeframes it is plausible that the expenses underlying the advanta charges accrued on date were incurred and paid in with respect to the september and date charges--accrued just before or during the fourth quarter of 2007--the underlying expenses were more_likely_than_not incurred and paid in the tax_year therefore to the extent those expenses were ordinary and necessary petitioners would be entitled to deduct them the evidence in the record indicates those underlying expenses satisfied the requirements of sec_162 ms garcia confirmed that the advanta checks were for dues and subscriptions the p l corroborates ms garcia’s assertion the p l memo entry for the september expense and one of the october expenses is amespa although it may now be defunct for the year at issue the american medical education services physician association amespa was a membership_organization that purported to provide continuing education to physicians we find that payments to such an organization qualify as ordinary and necessary business_expenses of chmd’s medical and cosmetology offices the memo entry for the second october expense is dea registra federal_law requires physicians who dispense controlled substances to register annually with the drug enforcement administration dea u s c sec a b c f_r sec dollar_figure and we conclude that the second october expense served this purpose hence the expenses underlying the september and october disputed dues were ordinary and necessary business_expenses deductible under sec_162 we find that chmd was entitled to deduct dollar_figure of the disputed dues otherwise we sustain respondent’s determination concerning them contract labor of chmd’s claimed dollar_figure deduction for contract labor expense dollar_figure remains in dispute this amount represents the sum of five expenses that respondent contends chmd was not entitled to deduct date payee date date date date date leonel miguez francisco alatriste leonel miguez leonel miguez francisco alatriste amount dollar_figure big_number big_number big_number big_number dr holden related--and a loss list under chmd’s insurance_policy supports him--that on or around date a pipe in the orange office burst after heavy rains causing severe damage that took a year to fully repair ms garcia and dr holden testified that chmd hired leonel miguez a construction contractor to repair damaged drywall and flooring and to remodel part of the office and that mr miguez brought in francisco alatriste an electrician to perform electrical work related to the repairs petitioners also introduced four canceled checks dated for and cashed during date that establish payments totaling dollar_figure to mr miguez and dollar_figure to mr alatriste with respect to these four payments petitioners have established actual payment and offered credible_evidence of the services remunerated and the business reason for them although petitioners did not introduce a canceled check to substantiate the claimed dollar_figure payment to mr alatriste on date reflected in chmd’s p l the p l links that payment to check no that check did not clear chmd’s account during and there is no evidence it cleared in a later year because chmd reported its income for tax purposes on a cash_basis it was not entitled to deduct expenses for mr alatriste’s services until it had actually paid those expenses see sec_1_446-1 income_tax regs chmd may have delivered a dollar_figure check to mr alatriste in but a check is merely a conditional payment and relieves an obligor of his liability only if and when it is presented and honored see 70_tc_52 heritage org llc v commissioner tcmemo_2011_246 slip op pincite for federal tax purposes the subsequent payment of the check relates back to the date of delivery so as to allow deductions even where checks are presented and honored during later years weber v commissioner t c pincite absent evidence that a check was presented and honored however a cash_basis taxpayer may not deduct the underlying expense see id that rule applies squarely to chmd’s december payment to mr alatriste and precludes its deduction respondent deems petitioners’ evidentiary showing insufficient across the board because neither mr miguez nor mr alatriste testified at trial and petitioners provided no written quotes invoices receipts contracts or other documents relating to their alleged services and petitioners have not explained why given that tci hired b b to perform reconstruction work chmd a tenant would need to hire and pay its own construction crew with respect to respondent’s first objection testimony from messrs miguez and alatriste might have enhanced petitioners’ evidentiary showing but it was far from necessary together with the testimony and documentary_evidence of the flood ms garcia’s and dr holden’s testimony concerning the services these men provided adequately established the nature of those services further because the flood destroyed many of chmd’s original records petitioners were entitled to substantiate these expenses with credible_evidence other than original receipts see malinowski v commissioner t c pincite5 as for respondent’s second objection tci did hire b b to perform repair work after the flood but we see no reason why this fact would cast doubt on whether chmd’s payments to messrs miguez and alatriste were ordinary and necessary business_expenses chmd’s lease for the orange office is not in the record dr holden testified that utilities were not included in the lease but we otherwise know none of its terms in particular we do not know how the lease allocated financial responsibility for repairs and maintenance of the leasehold improvements at orange office and whether there were common areas or structural_components that b b might have repaired in short we have no factual basis for presuming as respondent would have us do that tci should have borne and did bear all repair costs associated with the flood respondent too is free to call witnesses once petitioners have met their burden of going forward with credible_evidence on the disputed factual matter in sum respondent’s objections presume a greater evidentiary burden than that actually required under sec_162 petitioners have substantiated dollar_figure of ordinary and necessary contract labor expenses we will reject and redetermine respondent’s determination to that extent auto and truck the entire amount of chmd’s claimed dollar_figure auto and truck expense deduction remains at issue although the familiar rules of sec_162 still apply the expenses underlying this deduction are subject_to rules of substantiation that supersede the cohan doctrine 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically sec_274 provides that no deduction shall be allowed for among other things expenses with respect to listed_property as defined in sec_280f and including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement certain specific elements for expenses with respect to a passenger_automobile those elements are t he amount of each separate expenditure the amount in time or mileage of each business use the date of each expenditure or use and the business_purpose of each expenditure or use sec_1 5t b temporary income_tax regs fed reg date if the taxpayer cannot produce records adequate to satisfy sec_274 because those records were lost through circumstances beyond his control such as destruction by flood the taxpayer may substantiate an expense by reasonable reconstruction of his expenditure or use id para c fed reg petitioners’ exhibit 24-p which consists of numerous canceled checks and annotated bank and credit card statements establishes the amounts and dates of the auto and truck expenses for which chmd claimed deductions many of the checks were payable to ms garcia she testified that these payments represented a car allowance paid to her as an independent_contractor because she often drove back and forth between the orange and anaheim offices and also to other locations for projects necessary for the business ms garcia stated that her monthly car payment was dollar_figure and petitioners’ documentary_evidence reflects that chmd paid that amount to ms garcia monthly throughout because these amounts represent part of ms garcia’s independent_contractor compensation they constitute services compensation rather than auto and truck expense and are deductible as such see sec_162 sec_1_162-7 income_tax regs in addition to the payments related to ms garcia’s car chmd also made at least two payments toward dr holden’s mercedes benz ms garcia testified that in addition to seeing patients at the orange and anaheim offices dr holden typically spent his mornings visiting nonambulatory patients at board and care facilities skilled nursing facilities assisted living facilities and chapman hospital she noted that he sometimes returned to these rounds later in the day even assuming that dr holden drove his mercedes during these patient visits petitioners have not established the date mileage and purpose of each business use of the vehicle nor the extent of business versus personal_use hence petitioners have not established that these expenses were deductible see sec_262 sec_274 walliser v commissioner t c pincite finally petitioners offered no evidence as to the business_purpose or other reason for four miscellaneous expenses--a dollar_figure credit card charge to shell oil an dollar_figure check payment to pepboys auto a dollar_figure check to ms garcia and check no for dollar_figure to an unknown payee--documented in exhibit 24-p because petitioners have not established a business_purpose for any of these expenditures they are not deductible in sum petitioners have not to the extent required by sec_274 substantiated any auto and truck expense so we will sustain respondent’s determination in that regard we will however allow an additional dollar_figure salaries and wages expense deduction for ms garcia’s car payments b interest the entire amount of chmd’s dollar_figure interest_expense_deduction remains in dispute chmd’s p l reflects that this amount consists of dollar_figure of loan interest and dollar_figure of finance_charges the check is dated date and bears the notation u haul gas ana move on the memo line one might infer that this check reimbursed ms garcia for fueling a rented u-haul truck used in moving chmd’s property out of the anaheim office postclosure but that office did not close until date two months after the check was written complementing the allowance in sec_162 of deductions for business_expenses sec_163 authorizes a corporation to deduct all interest_paid or accrued within the taxable_year on indebtedness including interest_paid or accrued on business-related debt as with other business_expenses however a taxpayer must substantiate any interest_expense for which he claims a deduction see sec_6001 roberts v commissioner t c pincite to substantiate chmd’s claimed interest_expense petitioners offered ms garcia’s testimony and exhibit 20-p which consists of pages of canceled checks and annotated bank statements at trial petitioners’ counsel afforded ms garcia time to review the documents in exhibit 20-p and after she advised that she had completed her review asked her whether any of the payments reflected in those documents were interest payments ms garcia testified that the documents reflected v arious payments to credit cards leasing companies and loan repayments and that some of them were interest payments she explained that when she entered a loan or credit card payment into quickbooks she would record any interest or finance charge separately from the payment toward principal when petitioner’s counsel asked whether all of the payments reflected in exhibit 20-p were ordinary and necessary payments for chmd’s business ms garcia answered affirmatively the court found ms garcia to be a credible witness and we believe this answer to have been sincere nevertheless we find it implausible that any person could even with prior preparation affirm with certainty after only a few moments’ scrutiny that documents all shared a particular substantive character we therefore give the foregoing blanket assertion little weight turning to exhibit 20-p itself to facilitate our analysis we classify the payees on the alleged interest payments into three groups dr holden and ms garcia marlin and some of the leasing companies and credit card companies and others dr holden and ms garcia exhibit 20-p includes one check dated date in the amount of dollar_figure made out to dr holden no facts link this purported interest check to any loan from dr holden to chmd or otherwise tend to show that such a loan existed we have only ms garcia’s generalized testimony that some of the checks in exhibit 20-p were for interest we cannot on the current record conclude that this check to dr holden was among them next exhibit 20-p includes six canceled checks made out to ms garcia that petitioners contend reflect interest_paid to her in ms garcia’s testimony and her prior written declaration established that she lent money in to finance the acquisition of the anaheim office and for practice expenses and that she charged interest on those loans ms garcia confirmed that two of the checks in exhibit 20-p--both in the amount of dollar_figure--covered interest only a third check for dollar_figure bears the notation int loan on the memo line much like the loan repay int notation on one of the checks ms garcia confirmed was for loan interest we conclude that petitioners have adequately substantiated these three payments of interest and that the underlying loans had a clear nexus to chmd’s business we reach the opposite conclusion regarding the other three payments ms garcia expressed uncertainty as to whether the fourth check for dollar_figure was actually for interest or instead reimbursement for an office supplies purchase the fifth check for dollar_figure is marked loan repayment bal paid in full which together with its round number amount strongly suggests that it represented full payment of the principal balance on one of ms garcia’s loans to chmd chmd’s p l reflects that dollar_figure of this payment constituted interest but petitioners offered no corroborating testimony or documentary_evidence of this fact for the foregoing reasons respondent properly disallowed chmd’s deduction of these two claimed interest_expenses ms garcia testified that the sixth and final check dated date in the amount of dollar_figure represented reimbursement of the interest on her car payment but that same day chmd also wrote her check no for the full amount of her car payment interest included moreover even assuming that ms garcia remitted dollar_figure to her lender after depositing chmd’s check the character of that second payment does not translate through to the first interest is compensation_for the use or forbearance of borrowed money deputy v dupont u s pincite a payment to an independent_contractor intended to offset the cost of her contract- related car travel is not compensation_for the use of borrowed funds it is however deductible under sec_162 and we will allow it on that basis we conclude that petitioners have adequately substantiated dollar_figure of interest_expense paid to ms garcia and an additional dollar_figure of salaries and wages expense marlin and leasing companies exhibit 20-p includes numerous checks payable to marlin banc of america leasing great america ge and hpsc beginning with marlin having compared marlin’s payment history report for chmd with chmd’s p l and bank statements we conclude that petitioners have adequately substantiated the following late fees paid to marlin check no total amount date posted dollar_figure chmd properly deducted these amountsdollar_figure our comparison of these documents revealed several discrepancies in chmd’s p l on date chmd wrote check no for dollar_figure and booked a dollar_figure finance charge from marlin marlin’s payment history record reflects that this amount is a f ee we will allow deductions for these fees under sec_162 because of their nexus to chmd’s acquisition of equipment necessary to its business in addition to the amounts listed in the table chmd accrued marlin’s standard late fee of chmd’s monthly lease payment in august and date but marlin’s records reflect that it did not impose a late fee in those months on date chmd booked a dollar_figure finance charge from marlin but marlin’s records reflect only its standard dollar_figure late fee we will allow only the amounts corroborated by marlin’s record we have characterized these amounts as late fees rather than finance_charges on the basis of marlin’s payment history record marlin’s contract with chmd provides for a late charge of the greater of dollar_figure or of the past-due amount and creates a contractual obligation on the part of chmd to pay that amount a lthough an indebtedness is an obligation an obligation is not continued as for the leasing companies taking into account our findings concerning petitioners’ substantiation of chmd’s equipment rental expenses and having compared the relevant documents in exhibit 20-p against chmd’s p l and bank statements we conclude that petitioners have adequately substantiated the following finance_charges paid to the leasing companies payee payment form banc of america leasing check no banc of america leasing direct debit banc of america leasing check no banc of america leasing check no ge ge direct debit check no finance charge date posted dollar_figure continued necessarily an ‘indebtedness’ within the meaning of sec_163 308_us_488 holding that dividend-equivalent amounts paid pursuant to a contractual obligation were not deductible under sec_163’s predecessor statute a late fee charged by a lessor for failure to timely make a lease payment is more in the nature of a penalty than compensation_for the use or forbearance of money like interest the late fee provided for in the marlin contract is computed as a percentage of the amount owed unlike interest the late fee does not accrue periodically but is instead charged only once regardless of whether the late fees are deductible as interest under sec_163 because of their nexus to chmd’s acquisition of equipment used in the operation of its medical practice they qualify as ordinary and necessary business_expenses and would be deductible under sec_162 ge ge great america great america great america great america great america hpsc hpsc hpsc total check no check no check no direct debit check no check no check no check no check no check no big_number ms garcia credibly testified that chmd leased equipment necessary to its business from these companies and petitioners’ evidence reflects that chmd paid each of the foregoing amounts via the same check or direct debit with which it made a lease payment we have already determined that the lease payments were ordinary and necessary business_expenses on the basis of these facts we conclude that chmd paid the finance_charges pursuant to its leases with the leasing companies accordingly even if these amounts do not constitute interest they are deductible under sec_162 credit card companies and others exhibit 20-p also contains numerous canceled checks and bank statements evincing payments chmd made to advanta american express bank of america capital one and platinum plus all of which appear to be credit card providers as well as commercial loans popular leasing and mckesson medical alternatively identified as mckesson medical surgical chmd’s p l reflects that it accrued interest or a finance charge in connection with each of these payments the p l supplies the only evidence of how much of each payment was interest or a finance charge as opposed to principal we have no evidence of what expenses gave rise to the principal balances on which interest or a finance charge was imposed only if those expenses were bona_fide business_expenses would any interest or finance charge be deductible despite her broad assertion that some of the payments in exhibit 20-p were interest ms garcia proved unable to determine what portions of payments to commercial loans and capital one constituted interest and principal neither counsel inquired about payments to other payees sec_163 prohibits the deduction of personal_interest although this provision expressly applies only to noncorporate taxpayers we think it highly relevant here where interest deductions claimed by petitioners’ wholly owned s_corporation would flow through to them allowing an s_corporation to deduct interest_paid on debt incurred to pay personal expenses of its sole shareholder continued ms garcia testified that chmd had credit card accounts with advanta american express and platinum plus during but petitioners did not introduce any statements for these accounts to establish the underlying expenses we lack sufficient evidence to determine whether these purported interest and finance_charges were deductible under sec_163 or sec_162 as petitioners bore the burden_of_proof on this issue we will sustain respondent’s disallowance of these reported interest_expenses in conclusion of the reported interest_expenses remaining in dispute chmd was entitled to deduct dollar_figure paid to ms garcia dollar_figure paid to marlin and dollar_figure paid to the leasing companies or a total of dollar_figure continued would run directly contrary to the purpose of sec_163 in such cases courts may recharacterize the debt principal and any interest_paid as constructive distributions to the shareholder on which the shareholder would be subject_to tax not entitled to deductions see 368_f2d_439 9th cir holding that a corporation could not deduct and its sole shareholders must include in income reimbursements paid to the shareholders for personal expenses aff’g tcmemo_1965_84 57_tc_781 after concluding that a loan was in substance a personal obligation of a corporation’s controlling shareholder recharacterizing the corporation’s loan repayment as a constructive distribution to the shareholder and disallowing corporation’s claimed interest deductions c depreciation the entire amount of chmd’s dollar_figure depreciation deduction remains in dispute sec_167 allows taxpayers engaged in a trade_or_business to deduct a reasonable allowance for the exhaustion wear_and_tear of property_used_in_the_trade_or_business as with other business_expenses however a taxpayer must substantiate any depreciation for which he claims a deduction see sec_6001 105_tc_324 see also eg castillo v commissioner tcmemo_2013_72 at sustaining disallowance of claimed depreciation deduction where taxpayer failed to substantiate his cost_basis or otherwise allowable_depreciation farran v commissioner tcmemo_2007_ 93_tcm_1356 sustaining disallowance of claimed depreciation deduction because of taxpayer’s inadequate substantiation to substantiate entitlement to a depreciation deduction under the modified accelerated_cost_recovery_system macrs of sec_168 a taxpayer must show that the property was used in a trade_or_business and establish its depreciable basis see cluck v commissioner t c pincite 103_tc_285 aff’d 65_f3d_329 3d cir on form_4562 depreciation and amortization filed with its form_1120s chmd computed its depreciation deduction as the sum of deductions for assets placed_in_service before the tax_year pre-2007 assets and for five-year recovery_property placed_in_service during new assets pre-2007 assets with respect to the dollar_figure chmd reported for pre-2007 assets petitioners offered little documentary_evidence and virtually no testimony exhibit 21-p consists of pages apparently taken from chmd’s and tax returns and federal summary depreciation schedules summary schedules presumably prepared along with those returns the summary schedules list purported cost bases useful_life terms and previously claimed depreciation for various items of equipment and leasehold improvements this evidence will not satisfy petitioners’ burden_of_proof that a taxpayer claims a deduction on an income_tax return is not sufficient to substantiate the underlying expense 71_tc_633 an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct roberts v commissioner t c pincite we accord no greater weight to depreciation schedules prepared to facilitate filing a dr holden described some of the equipment that chmd owned including an x-ray machine but provided no further information dr holden also testified that chmd’s accountant ashley hallsman determined which equipment items would be depreciated without his guidance ms hallsman did not testify return see eg anyanwu v commissioner tcmemo_2014_123 at sustaining the commissioner’s disallowance of a taxpayer’s depreciation deduction where the taxpayer did not provide any testimony or other evidence at trial to explain the numbers appearing on the federal summary depreciation schedule filed with her return basalyk v commissioner tcmemo_2009_100 97_tcm_1516 sustaining the commissioner’s disallowance of the taxpayers’ depreciation deduction where the taxpayers offered no credible testimonial or documentary_evidence to corroborate unsubstantiated figures asserted on the ir depreciation schedule although we recognize that records substantiating chmd’s depreciation deduction may have been destroyed in the flood this misfortune entitled petitioners to establish the relevant facts with other credible_evidence not to rely solely on tax returns and uncorroborated assertions see malinowski v commissioner t c pincite5 although memories fade and third parties do not retain records indefinitely petitioners could have offered testimony concerning what the assets were when they were purchased and or generally how much they cost credit card statements or vendors’ records of the purchases or materials reflecting the market prices of the same or similar assets historically or even at the time of trial they offered none of these things new assets with respect to the dollar_figure chmd claimed for new assets petitioners contend that chmd purchased equipment from marlin and key during and depreciated that equipment aligning with that theory the summary schedule shows depreciation of dollar_figure for computer_software allegedly acquired on date with a depreciable basis of dollar_figure we have found that chmd obtained equipment from and made payments totaling dollar_figure to marlin and key during pursuant to agreements that are facially lease agreements petitioners in effect contend that these payments were not rent but rather installments toward the equipment’s purchase_price and that having purchased the equipment from marlin and key chmd was entitled to depreciate it whether chmd was entitled to claim depreciation_deductions for the equipment it acquired under those agreements depends upon whether it bore the economic loss of invested capital resulting from the equipment’s exhaustion wear_and_tear 308_us_252 while it may more often be that he who is both owner and user bears the burden of wear and exhaustion of business property in the nature of capital one who is not the owner may nevertheless bear the burden of exhaustion of capital_investment where it has been shown that a lessee using property in a trade_or_business must incur the loss resulting from depreciation of capital he has invested the lessee has been held entitled to the statutory deduction id see also 281_us_376 t axation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid in addressing which of the parties to an equipment lease is entitled to depreciation_deductions we and other courts have in some instances recharacterized purported lease agreements as conditional sales contracts see eg swift 692_f2d_651 9th cir rev’g 76_tc_547 united circuits inc v commissioner tcmemo_1995_605 70_tcm_1619 lieber v commissioner tcmemo_1993_391 66_tcm_529 dollar_figure a conditional sale is one in which the seller reserves title until the buyer pays for the goods at that time the condition is fulfilled and title passes to the buyer swift dodge v commissioner f 2d pincite whereas a lease the economic_recovery_tax_act_of_1981 pub_l_no sec a stat pincite created a safe_harbor under which a purported lease would be treated as a lease and the lessor as the leased property’s owner for purposes of claiming deductions under the original accelerated_cost_recovery_system acrs see also sec_5c f -1 a temporary income_tax regs fed reg date when congress replaced acrs with macrs in it did not reenact the safe_harbor see tax_reform_act_of_1986 pub_l_no sec a stat pincite so we will rely upon caselaw contemplates only a lessee’s use of the property for a limited period and its return at that period’s expiration ‘a conditional sale contemplates the ultimate ownership of the property by the buyer together with the use of it in the meantime’ 12_tc_446 quoting 31_f2d_197 d md thus the putative lessee under a conditional sales contract may claim depreciation_deductions see eg mckinsey v commissioner tcmemo_1984_514 48_tcm_1225 in swift dodge the court_of_appeals for the ninth circuit examined several factors in finding that an open-ended vehicle lease was in fact a conditional sale in that open-ended lease the lessee was required to pay when the lease terminated the amount if any by which the estimated depreciated value of the vehicle as set forth in the agreement exceeded its actual wholesale value similarly if the actual wholesale value of the vehicle exceeded its estimated depreciated value the lessee would receive any gain which result ed from final disposition of the vehicle swift dodge v commissioner f 2d pincite quoting 76_tc_547 ndollar_figure the court looked to how the agreement allocated duties noting that the allocation did not differ from that typical of an installment_sale id pincite for example the lessee was obliged to insure the vehicle and to pay all operating and maintenance_expenses not covered by the manufacturer’s warranty see id then the court examined the parties’ legal rights again finding them essentially the same as under a conditional sale contract providing for a balloon payment see id although the lessor retained legal_title and could assign its right to receive the lessee’s payments the lessee had the right to use the vehicle so long as he satisfied the agreement’s terms and at the conclusion of the lease_term could acquire title to the vehicle for its depreciation value as specified in the agreement id next the court analyzed the parties’ risks concluding that the lessee assumed the risk of damage theft destruction and depreciation whereas the lessor bore only the risk of the lessee’s default as would be true of a security_interest holder in a conditional sale see id pincite finally the court in swift dodge evaluated the parties’ intentions observing that their stated intention was to engage in a lease arrangement see id notwithstanding that stated intention the court concluded the leases were in fact conditional sales see id our own caselaw reveals additional factors relevant to determining which party under a purported lease bears the benefits_and_burdens_of_ownership these include whether the leased property has a useful_life that extends beyond the lease_term and whether the strike_price of any purchase option at the end of the lease term is nominal relative to the total payments required under the purported lease see 91_tc_838 54_tc_301 aff’d 446_f2d_269 10th cir bowen v commissioner t c pincite cf revproc_2001_28 2001_1_cb_1156 providing guidelines for obtaining an advance_ruling concerning the federal tax treatment of purported leases revrul_55_540 1955_2_cb_39 listing factors the commissioner considers in determining the federal_income_tax treatment of equipment leases we begin with the parties’ duties under the purported leases like the agreement in swift dodge both the marlin agreement and the key agreement obliged chmd as the putative lessee to insure the equipment and to bear the cost of all repairs and maintenance the agreements additionally required chmd to pay any and all taxes due on the equipment turning to the parties’ rights like the lessee in swift dodge while marlin and key retained legal_title to the equipment chmd was entitled to use it throughout the applicable term it was also entitled under the marlin agreement and obliged under the key agreement to purchase the equipment for a specified nominal price at that term’s conclusion also like the lessee in swift dodge chmd bore the risks of damage theft and destruction both purported leases placed all responsibility for damage to the equipment with chmd and unconditionally required it to pay the full amount of all payments provided for therein chmd also bore the risk of depreciation for tax purposes both purported leases had five-year terms and as qualified_technological_equipment see sec_168 i a i the computers and peripheral items provided thereunder were five-year_property and would thus have been fully depreciated under macrs at the end of the agreements’ terms if the equipment were exhausted more quickly chmd would still be obliged to make all payments for it if the equipment were exhausted more slowly chmd might be able to realize a gain by purchasing the equipment at the lease terms’ conclusions or by continuing to use it in the medical practice finally like the agreement in swift dodge the marlin agreement recites the parties’ intention that it be respected as a true lease the key agreement contains an analogous provision but like the court_of_appeals in swift dodge we do not consider these stated intentions dispositive in the light of the clearly contrary facts those contrary facts also distinguish this case from lockhart leasing co v commissioner t c pincite in which we rejected the commissioner’s arguments that alleged leases were sales see also nw acceptance corp v commissioner 58_tc_836 on nearly congruous facts refusing under lockhart leasing co to recharacterize an alleged lease as a conditional sale agreement aff’d 500_f2d_1222 9th cir in lockhart leasing co v commissioner t c pincite the taxpayer’s business activities consisted of the purchase of personal_property for use of other persons pursuant to an agreement titled as an equipment lease as was true of marlin if not key the taxpayer would generally buy equipment specified in advance by a prospective lessee then transfer it to the lessee see id pincite like the agreements here the taxpayer’s leases assigned the lessee all tax insurance and maintenance obligations as well as all liability for loss theft destruction or damage of the equipment see id pincite and like the marlin agreement the taxpayer’s agreements often granted the lessee an option to purchase the equipment at the end of the lease see id pincite yet in sharp contrast to the instant case the taxpayer in lockhart leasing co did not prevent lessees from terminating their leases before the ends of their terms and it re-leased or re-sold property returned to it see id pincite the marlin and key agreements unconditionally obligated chmd to pay all amounts due under the leases through the end of their terms the key agreement affirmatively required chmd to buy the equipment although the marlin agreement’s purchase option appears not to have been obligatory given the nature of the leased equipment computers and peripheral equipment we question whether its useful_life would have substantially exceeded the agreement’s five-year term such that marlin could have re-leased or sold it had chmd returned it after five years further the taxpayer in lockhart leasing co gave lessees the option to purchase relatively rarely generally at a price equal to of the equipment’s original cost and when no such option was given it negotiated a purchase_price at arm’s length see id pincite here in contrast the option prices were nominal--dollar_figure under the marlin agreement and dollar_figure under the key agreement in any event the nominal dollar_figure purchase_price more than offsets any useful_life considerations given that the lessee if it did not purchase the equipment was required to return it to the lessor in good working condition in a manner and to a location designated by the lessor and to pay any cost to refurbish the equipment incurred by the lessor although the record does not disclose the equipment’s original cost to marlin and key the payments unconditionally due under the agreements--dollar_figure to marlin and dollar_figure to key--so dwarfed the nominal strike prices that chmd would almost surely have exercised the options chmd’s ultimate acquisition of title was tantamount to a foregone conclusion despite their labels the purported leases were in substance installment_sale agreements with respect to both marlin and key we conclude that the parties contemplated from the beginning that chmd would acquire outright ownership of the equipment after five years we hold that chmd assumed the benefits_and_burdens_of_ownership with respect to the equipment it acquired from marlin and key in date and that it was accordingly entitled to a depreciation deduction for that equipment for chmd to claim that deduction under macrs it must establish its depreciable basis in the equipment on its form_1120s and on the depreciation schedule petitioners introduced chmd claimed a cost_basis in the equipment of dollar_figure chmd’s agreements with marlin and key do not disclose purchase prices or other values for the equipment but they do provide for payments totaling respectively dollar_figure and dollar_figure viewing the leases as installment_sale agreements these amounts must include both a profit and principal component--the equipment’s purchase_price and hence chmd’s cost basis--and an interest component because the agreements are framed as leases however they do not disclose the interest rates imposed so we cannot rely upon these totals to compute the principal due under each agreement on the record before the court chmd plainly had some depreciable basis in the equipment and was entitled to claim a depreciation deduction but chmd has not definitively established that basis or the amount of the allowable deduction the court will therefore apply the cohan_rule given the total_amounts due under chmd’s agreements with marlin and key and given the nature of the equipment acquired thereunder the court concludes that dollar_figure is a reasonable computation of chmd’s depreciable basis in that equipment we will therefore allow a depreciation deduction of dollar_figure as claimed by petitioners and redetermine respondent’s determination to that extent d summary for those keeping score petitioners have adequately substantiated and chmd was entitled to deduct the following amounts of the disputed expenses expense salaries and wages rents interest depreciation other deductions supplies office dues and subscriptions contract labor auto and truck total amount amount at issue allowed dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number -0- big_number big_number iii accuracy-related_penalty in the notice_of_deficiency respondent determined an accuracy-related_penalty under sec_6662 and b or on the basis of negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement as a general_rule the commissioner bears the burden of production and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 see also sec_7491 once respondent has met this burden of production the burden will shift to petitioners to prove an affirmative defense or that they are otherwise not liable for the penalty see higbee v commissioner t c pincite a petitioners’ liability sec_6662 and b provides for imposition of a penalty on the portion of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_valuation_misstatement for returns filed on or after date as is relevant here a substantial_valuation_misstatement occurs when the value of any property or the adjusted_basis of any property claimed on these represent alternative grounds for imposition of the penalty as the accuracy-related_penalties do not stack see sec_1_6662-2 income_tax regs any return of tax_imposed_by_chapter_1 i sec_150 percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 the notice_of_deficiency does not explain what property’s value or adjusted_basis respondent believes petitioners misstated respondent did not discuss this issue at trial and has not addressed it on brief as the court can find no basis for this penalty in the record we find petitioners not liable for the substantial_valuation_misstatement penalty sec_6662 and b and provides for imposition of a penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it constitutes ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules and regulations includes any careless reckless or intentional disregard of the code regulations or certain irs administrative guidance id subpara a substantial_understatement_of_income_tax as to an individual taxpayer is generally an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 whether a substantial_understatement exists and if so in what amount will depend upon the recalculation of petitioners’ tax_liability in the light of this opinion although we leave this calculation to the parties under rule it seems nearly certain given the disallowance of more than dollar_figure of petitioners’ claimed passthrough loss from chmd see supra part ii d that petitioners’ understatement will exceed of their tax_liability which will be greater than dollar_figure and that the penalty will apply with regard to the negligence_penalty respondent contends that petitioners were negligent because they failed to maintain books_and_records sufficient to substantiate chmd’s income and expenses we agree as set forth at length supra petitioners could not substantiate over half the amount of expenses remaining at issue similarly although they claimed that dollar_figure of chmd’s dollar_figure of unreported deposits was nontaxable loan proceeds they substantiated only a single loan of dollar_figure petitioners offered no evidence or argument concerning the balance of chmd’s unreported deposits and they likewise attempted to substantiate only portions of chmd’s reported expenses these substantiation failures constitute negligence for purposes of sec_6662 see sec_1_6662-3 income_tax regs dr holden’s apparent lack of attention to his medical practice’s finances exacerbated the dearth of documentary_evidence concerning chmd’s income and expenses for example dr holden testified that he recalled borrowing from medware but knew nothing about the company and could not recall the amount of the loan or whether chmd had repaid any of it granted chmd experienced severe financial difficulties during and in dr holden’s words was borrowing from anyone but we think that a reasonably prudent taxpayer whose wholly owned s_corporation borrowed more than dollar_figure from a third party would have at least some idea of how much was owed and whether any payments had been made further when petitioners’ counsel asked dr holden to examine chmd’s bank statements he asserted that he had not to his knowledge run personal expenses through chmd’s business account yet petitioners themselves presented evidence that chmd made two payments on dr holden’s mercedes benz a ttempt s to deduct personal expenses in contravention of the plain language of sec_262 constitute negligence bond v commissioner tcmemo_2012_313 at fn ref omitted accord eg cor v commissioner tcmemo_2013_240 at wsb liquidating corp v commissioner tcmemo_2001_9 81_tcm_1007 respondent has satisfied his burden of production with regard to the negligence_penalty so we turn to petitioners’ defense b petitioners’ defense25 sec_6664 generally provides a defense to the sec_6662 penalty with respect to any portion of an underpayment_of_tax for which the taxpayer had reasonable_cause and with respect to which the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id petitioners did not raise an affirmative defense to the sec_6662 penalty in their petition ordinarily an affirmative defense not pleaded is deemed to be waived gustafson v commissioner 97_tc_85 because respondent has not objected however and because both parties address the defense in their briefs we will treat it as an issue tried by implied consent of the parties under rule b on brief petitioners contend generally that they have shown reasonable_cause for the underpayment set forth in the notice_of_deficiency they assert that they maintained books_and_records adequate to properly substantiate chmd’s expenses and exercised due care in filing their tax returns on the record before us we interpret these assertions as references to chmd’s loss of documents in the flooddollar_figure a taxpayer may establish a sec_6664 reasonable_cause defense by showing that he or she relied reasonably and in good_faith on a third party’s advice in taking the disputed tax position see sec_1_6664-4 income_tax regs we have held that to establish this variation of the defense the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir 425_f3d_1203 n 9th cir quoting three- prong test in neonatology assocs with approval aff’g 121_tc_89 supplemented by tcmemo_2004_43 petitioners have not raised a reasonable reliance defense and the record would not support it dr holden testified that ashley hallsman a certified_public_accountant with hallsman accountancy corp who had prepared chmd’s federal_income_tax returns for at least five years prepared its return as the tax_return itself indicates even assuming arguendo that ms hallsman’s certified_public_accountant c p a credential and five or more years of experience rendered her a competent professional with sufficient expertise to justify reliance it is unclear what information petitioners or chmd’s staff provided to her or whether petitioners relied in good_faith upon her advice petitioners established that chmd did maintain records of its expenses ms garcia entered bills into quickbooks as payables upon receipt updated the entries to reflect payment when she wrote checks or made online payments and maintained hard copy records with annotations in vendor-specific folders an independent third party reviewed and verified quarterly her classifications of chmd’s expenses within various available quickbooks categories chmd used a payroll processing company adp to prepare its payroll checks for each pay_period ms garcia would telephone adp to report the hours worked by each employee and independent_contractor on chmd’s payroll adp would then prepare and deliver the payroll checks to chmd to be signed and then disbursed to the staff petitioners further established that on or around date a pipe broke in the area of the orange office where dr holden’s and ms garcia’s desks dr holden’s books medical records computers billing records and records of chmd’s debts were located at the request of dr holden’s bankruptcy trustee mr rhondo had earlier placed documents and hard drives detailing the past five years of chmd’s income and expenses against a wall of dr holden’s office the pipe broke directly above drenching and thus destroying many of the records on other facts we might find that destruction of records in a flood provides reasonable_cause for deficient substantiation see eg burkart v commissioner tcmemo_1984_429 48_tcm_867 where the taxpayers established that their books_and_records were lost in a flood finding that the taxpayers were not liable for the negligence_penalty under the predecessor statute of sec_6662 but see eg nguyen v commissioner tcmemo_2014_199 at where the taxpayer established that he lost bills and receipts in a flood nevertheless finding that the taxpayer was liable for the accuracy-related_penalty we decline to do so here for at three reasons first although petitioners did make some effort to reconstruct their lost records that effort was haphazard on one hand petitioners successfully substantiated with secondary evidence most of the equipment rental expense claimed on chmd’s return on the other hand petitioners utterly failed to substantiate various expenses paid with credit cards as well as interest_paid to credit card providers the record contains only a single page from a single statement for one credit card which appears to be dr holden’s personal card petitioners did not retrieve from advanta american express platinum plus or any other credit card provider records of chmd’s purchases in addition petitioners offered no explanation whatsoever for more than dollar_figure of reported salaries and wage expenses second even had chmd’s complete books_and_records been available and all its reported expenses substantiated some of chmd’s deductions would still have been disallowed for example petitioners’ own evidence established that on at least two occasions chmd paid dr holden’s car payment absent any evidence that dr holden used his vehicle strictly for work-related travel other than commuting which on the existing record we find implausible these expenditures were not business_expenses deductible under sec_162 and sec_274 third and finally in determining whether a taxpayer acted with reasonable_cause and in good_faith the principal consideration is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs on the record before us petitioners appear to have made virtually no such effort dr holden testified only that he relied upon a c p a to prepare chmd’s tax returns his statements revealed a surprising lack of knowledge concerning chmd’s finances and tax reporting petitioners offered no evidence that they reviewed the returns ms hallsman prepared or strove to understand even at a very general level the positions taken therein for the foregoing reasons we conclude that petitioners have not carried their burden of establishing the reasonable_cause and good_faith defense to the sec_6662 negligence or substantial_understatement_penalty consequently the are liable for the penalty with respect to the entirety of their underpayment_of_tax as computed in accordance with this opinion the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule appendix a salary payments substantiated by ex 18-p ex 18-p page no check date check no payee amount ex 5-p page no date posted depinder mann depinder mann depinder mann depinder mann depinder mann depinder mann depinder mann depinder mann edward m andujar edward m andujar donna do donna do donna do donna do donna do donna do donna do donna do duplicate of page ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy ninpapha niangnouansy dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure jennifer m rivera dollar_figure total less items net total dollar_figure -dollar_figure dollar_figure appendix b payments to leasing companies identified in exhibit 19-p ex 19-p page no date accrued payee check no lease charge amount ex 11-p page no finance charge amount ex 11-p page no insur amount ex 11-p page no sales_tax amount ex 11-p page no security mon amount ex 11-p page no total_payment ex 5-j page no date cleared 2007hpsc 2007ge hpsc 2007ge hpsc 2007lfg 2007mbf leasing 2007mbf leasing 2007ifc credit corp 2007ifc credit corp 2007ifc credit corp 2007great america 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007hpsc 2007protection one 2007protection one 2007mbf leasing 2007mbf leasing 2007lfg dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2007ifc credit corp 2007ifc credit corp 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007hpsc 2007great america 2007great america 2007banc of america 2007banc of america 2007great america 2007mbf leasing 2007mbf leasing 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007lfg 2007great america 2007great america 2007ifc credit corp 2007ifc credit corp 2007banc of america dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2007banc of america 2007great america 2007compare business service sec_4 2007ifc credit corp 2007ifc credit corp 2007mbf leasing 2007mbf leasing 2007lfg 2007ge hpsc 2007ge hpsc 2007great america 2007great america 2007protection one 2007ge hpsc 2007ge hpsc 2007banc of america 2007banc of america 2007great america 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007mbf leasing 2007mbf leasing 2007ge hpsc 2007lfg 2007great america dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2007great america 2007ifc credit corp 2007ifc credit corp 2007protection one 2007banc of america 2007great america 2007great america 2007great america 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007great america 2007great america 2007lfg 2007mbf leasing 2007mbf leasing 2007mbf leasing 2007mbf leasing 2007ifc credit corporation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2007ifc credit corp dollar_figure 2007banc of america 2007great america 2007lfg 2007mbf leasing 2007mbf leasing 2007ge hpsc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007ifc credit corp 2007ifc credit corp 2007protection one 2007great america 2007great america 2007protection one 2007banc of america 2007great america 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007mbf leasing 2007mbf leasing 2007ge hpsc 2007lfg 2007ifc credit corp 2007ifc credit corp 2007ge hpsc 2007great america 2007great america 2007banc of america dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2007great america 2007ge hpsc 2007great america 2007great america 2007ge hpsc 2007lfg 2007mbf leasing 2007mbf leasing 2007ifc credit corp 2007ifc credit corp 2007banc of america 2007great america 2007ge hpsc 2007ge hpsc 2007mbf leasing 2007mbf leasing 2007lfg 2007great america 2007great america 2007ifc credit corp 2007ifc credit corp 2007protection one 2007protection one 2007great america 2007ge hpsc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2007ge hpsc 2007mbf leasing 2007mbf leasing 2007lfg 2007ifc credit corp 2007ifc credit corp 2007banc of america 2007banc of america 2007great america 2007ge hpsc 2007ge hpsc 2007ge hpsc 2007great america 2007great america 2007lfg 2007mbf leasing 2007mbf leasing 2007ifc credit corp 2007ifc credit corp 2007banc of america 2007great america dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total lease charges unsubstantiated total substantiated dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appendix c interest and finance charge payments in exhibit 20-p ex 20-p page no payee check no check amount date paid interest amount date accrued ex 11-p page no advanta advanta advanta advanta advanta advanta american express american express american express american express american express american express american express american express american express american express american express american express american express american express american express american express american express american express banc of america leasing banc of america leasing banc of america leasing bank of america bank of america bank of america bank of america bank of america dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bank of america bank of america bank of america bank of america bank of america bank of america bank of america bank of america bank of america bank of america bank of america bank of america platinum plus bank of america platinum plus bounced check business card business card bank of america business card bank of america business card platinum plus business card platinum plus business card platinum plus business card platinum plus capital one capital one capital one capital one capital one capital one capital one capital one capital one capital one capital one capital one dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure capital one capital one christopher holden commercial loans debit commercial loans debit commercial loans debit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ex 5-j pincite 50a 50b commercial loans debit commercial loans debit commercial loans debit commercial loans debit commercial loans debit commercial loans debit commercial loans debit commercial loans debit duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page duplicate of page ge healthcare financial services ge healthcare financial services ge healthcare financial services great america leasing corp great america leasing corp great america leasing corp great america leasing corp great america leasing corp great america leasing corp hpsc hpsc hpsc jane garcia - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure jane garcia jane garcia jane garcia jane garcia jane garcia marlin leasing marlin leasing marlin leasing marlin leasing marlin leasing marlin leasing marlin leasing mckesson medical mckesson medical platinum plus platinum plus platinum plus platinum plus platinum plus popular leasing popular leasing dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure items on p l missing from ex 20-p subcategory date accrued payee amount check no loan interest loan interest finance charge finance charge finance charge finance charge finance charge finance charge finance charge finance charge finance charge 2007capital one 2007capital one 2007advanta 2007ge hpsc 2007banc of america leasing 2007banc of america leasing 2007advanta 2007popular leasing 2007popular leasing 2007bank of america 2007advanta dollar_figure dollar_figure dollar_figure dollar_figure dir debit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ex 5-p page no date posted finance charge finance charge finance charge finance charge finance charge finance charge finance charge finance charge finance charge finance charge finance charge finance charge 2007platinum plus 2007american express 2007marlin leasing 2007advanta 2007bank of america 2007american express 2007great america leasing 2007advanta 2007platinum plus 2007marlin leasing 2007bank of america 2007pharma pac dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dir debit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure marlin leasing finance_charges ex 14-p ex 14-p page no date posted check no ex 5-j page no date posted check amount total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure finance charge amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appendix d marlin leasing payments in exhibit 14-j ex 14-p page no total ex 5-j page no total check no ex 5-j page no date posted check amount date posted cashn a n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure lease charge amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payments to key equipment finance date posted amount note dollar_figureleasing services - des big_number 21check no only - does not specify key big_number 21check no only - does not specify key dollar_figure dollar_figure big_number 21check no only - does not specify key big_number 21check no only - does not specify key big_number 21check no only - does not specify key big_number 21check no only - does not specify key big_number 21check no only - does not specify key big_number 21check no only - does not specify key dollar_figure
